We concur with his Honor that the alleged irregularities in the manner of holding the election did not invalidate it, so far as this case was concerned.
The returns, duly certified were made by the inspectors to the clerk of the county court and filed among the records of his office as required by law.
The county court, a majority of the acting justices being present, is the tribunal to decide all contested elections of sheriffs. The (180) validity of the election, or any alleged irregularities, can only be *Page 129 
objected to in a direct proceeding before that tribunal and cannot be drawn in question in a collateral manner, as was attempted in this case.
PER CURIAM.                                                No error.